                      2:19-mj-07137-EIL # 1                       Page 1 of 52                                                              E-FILED
                                                                                                          Wednesday, 03 July, 2019 11:57:54 AM
AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture                            Clerk, U.S. District Court, ILCD


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                              Central District oflllinois

                In the Matter of the Seizure of                                  )
             (Briefly describe the property to be seized)                        )
  Black 2010 Dodge Challenger, Illinois license plate
       S162093, more particularly described in
                                                                                 )
                                                                                 )
                                                                                        CaseNo.    !C/-rnJ -               113 7
                 Attachment A16                                                  )

                                                APPLICATION FOR A WARRANT
                                         TO SEIZE PROPERTY SUBJECT TO FORFEITURE


        I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the     Central      District of
              Illinois                is subject to forfeiture to the United States of America under                     21 .... U.S.C. §
___8_4_6___ (describe the property):

 Black 2010 Dodge Challenger, Illinois license plate S162093, more particularly described in Attachment A16.




          The application is based on these facts:

 The attached affidavit of FBI Special Agent Mark Hill and affidavits submitted in support of search warrants authorized
 by this Court during this investigation including under nos. 18mj7139; 18mj7148; 18mj7165; 18mj7177; 18mj7194;
 19mj7003; 19jm7004; 19mj7028; 19mj7029; and 19mj7091, incorporated herein by reference .



          .zf Continued on the attached sheet.
                                                                                        s/Mark Hill

                                                                                                          Applicant's signature

                                                                                                      Special Agent Mark Hill, FBI
                                                                                                          Printed name and title



Sworn to before me and signed in my presence.

                                                                                          s/Eric I Long

Date:         07/03/2019
                                                                                                            Judge's signature

City and state: Urbana, Illinois- - -                                                             ERIC I. LONG, Magistrate Judge
                                                                                                          Printed name and title
            2:19-mj-07137-EIL # 1   Page 2 of 52



                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEIZURE WARRANT

       I, Mark T. Hill, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent with the Federal Bureau of Investigation (FBI), and

have been since March 2000. I am currently assigned to investigate complex criminal

enterprises, including Drug Trafficking Organizations (DTO). I have participated in

narcotics investigations involving the manufacture, transportation, and distribution of

controlled substances. These investigations have resulted in the seizure of controlled

substances and proceeds from the sale of controlled substances, as well as arrests and

convictions of drug traffickers. I am familiar with, and have utilized, normal methods of

investigation, including, but not limited to physical and electronic surveillance,

questioning of witnesses, the use of search and arrest warrants, the use of informants, the

use of pen registers, analysis of telephone records, and the utilization of undercover

agents.

       2.       I am also assisted by FBI forensic accountants that provide additional

analysis of financial records that supplement the investigative tools described above. The

facts in this affidavit come from my personal observations, my training and experience,

and information obtained from other law enforcement agents, witnesses, and FBI forensic

accountants assisting with this investigation. This affidavit is intended to show merely

that there is sufficient probable cause for the requested warrant and does not set forth all

of my knowledge about this matter.
            2:19-mj-07137-EIL # 1    Page 3 of 52



                                PURPOSE OF AFFIDAVIT

       3.       I make this affidavit in support of an Application for a Seizure Warrant

relative to the following:

       a. White 2015 Cadillac Escalade, Illinois license plate Q732877. The vehicle

             described as a white 2015 Cadillac Escalade bearing lllinois license plate

             Q732877 is more particularly described in Attachment A13.

       b. Brown 2008 Chevrolet Avalanche, Illinois license plate 2548763B. The vehicle

             described as a brown 2008 Chevrolet Avalanche bearing lllinois license plate

             2548763B is more particularly described in Attachment A14.

       c. Dark Blue 2013 Chrysler Town and Country Van, Illinois license plate

             BD45039. The vehicle described as a dark blue 2013 Chxysler Town and County

            van bearing Illinois license plate BD45039 is more particularly described in

            Attachment A15.

       d. Black 2010 Dodge Challenger, Illinois license plate S162093. The vehicle

            described as a black 2010 Dodge Challenger bearing lllinois license plate

            S162093 is more particularly described in Attachment A16.

      e. Silver 2008 Buick Enclave, Illinois license plate 265476. The vehicle described

            as a silver 2008 Buick Enclave bearing lllinois license plate 265476 is more

            particularly described in Attachment A20.




                                             2
            2:19-mj-07137-EIL # 1     Page 4 of 52



             STATUTORY AUTHORITY FOR SEIZURE AND FORFEITURE

       4.       Under 21 U.S.C. §§ 841 and 846, it is a federal offense to conspire to

manufacture, distribute, or dispense, or possess with intent to manufacture, distribute or

dispense, a controlled substance.

       5.       Marijuana is a Schedule I controlled substance. Under 21 U.S.C. § 853, any

property constituting, or derived from, any proceeds a person obtained, directly or

indirectly as a result of a violation of the Controlled Substance Act, and any property

used or intended to be used in any manner or part, to commit, or to facilitate the

commission of a violation of the Controlled Substance Act, shall be subject to criminal

forfeiture to the United States.

       6.       Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be

furnished by any person in exchange for a controlled substance, and all proceeds

traceable to such an exchange, and all moneys used or intended to be used to facilitate

any violation of the Controlled Substances Act, including 21 U.S.C.§§ 841 and 846, shall

be subject to civil forfeiture to the United States.

       7.       Under 18 U.S.C. §1956(a)(I)(A)(i), it is a felony offense to conduct or attempt

to conduct a financial transaction knowing that the property involved in the transaction

represents proceeds of some form of unlawful activity, with the intent to promote the

carrying on of specified unlawful activity, or to conceal or disguise the nature, the

location, the source, the ownership, or the control of the proceeds of specified unlawful

activity.


                                               3
            2:19-mj-07137-EIL # 1     Page 5 of 52



       8.       Under 18 U.S.C. § 982(a)(l), any property involved in a money laundering

offense (18 U.S.C. § 1956), or any property traceable to such property, is subject to

criminal forfeiture.

       9.       Under 18 U.S.C. § 981(a)(I)(A), any property, real or personal, involved in a

transaction or attempted transaction in violation of 18 U.S.C. § 1956 (money laundering)

is subject to civil forfeiture.

       10.      Under 21 U.S.C. § 853(1), as incorporated by 18 U.S.C. §982(b)(l), any

property subject to criminal forfeiture may be seized by the Government if the Court

determines that there is probable cause to believe that the property to be seized would,

in the event of conviction, be subject to forfeiture.

       11.      Under 18 U.S.C. § 981(b)(l), any property subject to civil forfeiture to the

United States under subsection 981(a) may be seized by the Attorney General, and such

seizures shall be made pursuant to a warrant obtained in the same manner as provided

for a search warrant under the Federal Rules of Criminal Procedure.

       12.      Under 18 U.S.C. § 981(b)(3), as seizure warrant may be issued by a judicial

officer in any district in which a forfeiture action against the property may be filed and

may be executed in any district in which the property is found.




                                              4
         2:19-mj-07137-EIL # 1         Page 6 of 52



        BACKGROUND REGARDING DRUG TRAFFICKING ACTIVITIES

       13.      Based on my training and experience in law enforcement as outlined above,

particularly in the investigation of drug trafficking organizations, I know that:

       a. Large scale drug traffickers keep quantities of controlled substances and or

             other drugs in their physical and or constructive possession in strategic

             locations to include but not limited to residences, maintained dwellings,

             garages, storage units, and vehicles available and ready for distribution;

      b. Large scale drug traffickers transport the proceeds of drug trafficking, money

             used to further drug trafficking, and controlled substances in their personal

             vehicles and direct others to transport the proceeds of drug trafficking, money

             used to further drug trafficking, and controlled substances on the behalf of

             large scale drug traffickers in order to further their drug trafficking activities

             as well as avoid detection by law enforcement.

      c. Large scale drug h·affickers often purchase and or title significant assets in

             fictitious names, aliases, or the names of relatives and associates or business

             entities, in order to avoid law enforcement detection of these assets and

             attribution of the assets to the proceeds of unlawful activity. Despite the

             foregoing, drug traffickers actually own and exercise control and dominion

             over them;




                                               5
  2:19-mj-07137-EIL # 1     Page 7 of 52



d. Large scale drug traffickers usually maintain large amounts of U.S. currency

   on hand and readily available in order to maintain and finance their unlawful

   activities;

e. It is common for drug traffickers to maintain books, records, receipts, notes,

   ledgers, travel documents, receipts relating to the purchase of financial

   instruments and or transportation, ordering, sale and distribution of controlled

   substances. Such records are usually kept where the traffickers have ready

   access to them, and they are often kept for extended periods of time;

f. It is common for large scale traffickers to secrete contraband, proceeds from

   contraband sales and records of transactions in secure locations within their

   residences, businesses, and/ or locations over which they maintain dominion

   and control in order to have ready access to them and to conceal them from

   law enforcement authorities;

g. In order to accomplish this concealment, traffickers construct hidden "stash"

   places within locations where they maintain dominion and control. A number

   of publications are available to the general public that contain instructions on

   how and where to construct such stash places and such publications have been

   found in the residences of drug traffickers by law enforcement officers

   executing search warrants;

h. It is common for large scale drug traffickers to maintain evidence regarding

   their obtaining, secreting, transfer, concealment, and/ or expenditure of

                                     6
  2:19-mj-07137-EIL # 1       Page 8 of 52



   narcotics    proceeds,   including    currency,   financial   records,   financial

   instruments, jewelry and precious metals, books, records, invoices, receipts,

   records of real estate transactions, bank statements and related records,

   passbooks, safe-deposit box keys, money drafts, letters of credit, money orders,

   bank drafts, cashier's checks, bank checks, and money wrappers. These items

   are often maintained in traffickers' residences and other locations over which

   they exercise dominion and control, and they are often maintained for an

   extended period of time;

i. When drug traffickers amass significant proceeds from the sale and

   distribution of narcotics they often attempt to dissociate their assets from the

   source of their illegal activities through various money laundering activities.

   To accomplish these goals, drug traffickers use various means, including but

   not limited to domestic and international banks and their associated financial

   services, securities brokers, professional services from attorneys, accountants

   and financial consultants, casinos, real estate, shell corporations and business

   fronts and otherwise legitimate businesses which generate large quantities of

   currency;

j. Drug traffickers commonly maintain addresses or telephone numbers in books,

   papers, cellular telephone memory and/ or cellular telephone memory cards

   which reflect names, addresses, and or telephone numbers for associates and

   customers;


                                     7
            2:19-mj-07137-EIL # 1     Page 9 of 52



       k. Drug traffickers often take or cause to be taken photographs and other visual

             depictions of themselves, their associates, their property, and their product,

             and typically keep and maintain these photographs for extended time periods

             in their residences and other locations where they exercise dominion and

             control;

       I.    Drug traffickers commonly have in their possession and at their residences and

             other locations where they exercise dominion and control firearms and

             ammunition, including but not limited to handguns, pistol revolvers,

             shotguns, machine guns and other weapons, as well as records or receipts

             relating to firearms and ammunition. These records are often kept for extended

             periods of time; and

       m. Large scale traffickers often use electronic devices, including computers,

             cellular telephones, electronic diaries, currency counting machines and cellular

             telephone answering machines to generate, transfer, count, record and or store

             information pertaining to the items described above and or to maintain contact

             with drug associates;

                        FACTS ESTABLISHING PROBABLE CAUSE

      14.       Federal Bureau of Investigation (FBI) Special Agent Mark Hill has been

involved in the investigation concerning the sale and delivery of cocaine and cannabis by

COURTNEY TYLER JOHNSON (hereinafter "JOHNSON") and members of his Drug

Trafficking Organization (JOHNSON DTO) for the more than twenty-four months.


                                               8
         2:19-mj-07137-EIL # 1     Page 10 of 52



Throughout the course of this investigation, agents have used a number of investigatory

tools to identify the members of the JOHNSON DTO, the means and methods used by

the JOHNSON DTO, the facilities maintained by the JOHNSON DTO to further their

drug trafficking activities, and the premises and vehicles used by the JOHNSON DTO to

promote and conceal those drug-trafficking activities.

      15.    In July 2016, the FBI initiated a joint-investigation with the Decatur Police

Department regarding the illegal drug trafficking activity of the JOHNSON DTO based

on source information that JOHNSON is a major drug source for the Decatur, Illinois

area. During the course of the investigation, I have learned about the membership and

operations of the JOHNSON DTO through discussions with confidential sources,

discussions with other law enforcement officers, and surveillance of JOHNSON DTO

members.

      16.    Throughout this investigation confidential source reporting has been

consistent in identifying JOHNSON as the main supplier of cocaine to the Macon County,

Illinois area. These sources have also admitted to purchasing both powder and crack

cocaine from JOHNSON' s main distributors. All confidential sources state that

JOHNSON will not deal with any buyer direct.

                                    Target Subjects

      17.    The TARGET SUBJECTS associated with the JOHNSON Drug Trafficking

Organization (DTO) include:




                                           9
 2:19-mj-07137-EIL # 1      Page 11 of 52



a. COURTNEY TYLER JOHNSON - identified Leader of the JOHNSON DTO.

   JOHNSON's primary residence has been identified as 25 N. Central Avenue

   #309, St. Louis (Clayton), Missouri. JOHNSON also stays at the residence

   occupied by his mother (JENNIFER FISHER) located at 3808 Eagle Claw Drive

   in Springfield, Illinois. JOHNSON has no known legitimate employment.

b. GABRIELLE JOHNSON - JOHNSON' s sister who resides at 120 S. Center

   Street in Collinsville, Illinois. GABRIELLE is connected to several pieces of

   residential real estate in the Decatur, Illinois area. PRTT data from one of

   JOHNSON' s known cellular phone numbers shows more than 100 contacts

   with 217-520-5608, a cellular telephone utilized by GABRIELLE, since

   December 2018.

c. TIMOTHY EALEY - primary address of 10 Whippoorwill in Decatur, Illinois.

   EALEY has been identified as one of JOHNSON' s re-distributors of cocaine

   and cannabis in the Decatur, Ulinois area. Two controlled purchases of cocaine

   from EALEY and EALEY's son, DALTON DREW, have been made. PRTT data

   from one of JOHNSON' s known cellular phone numbers shows more than 150

   contacts with 217-520-4698, a cellular telephone utilized by EALEY, since

   December 2018.

d. MARQUEVIN SMITH - primary address of 724 W. Division Street in Decatur,

   Illinois. SMITH has been identified as one of JOHNSON' s main re-distributor

   of cocaine in the Decatur, Illinois area. Two controlled purchases of cocaine

                                   10
     2:19-mj-07137-EIL # 1     Page 12 of 52



      from SMITH have been made. PRTT data from one of JOHNSON' s known

      cellular phone numbers shows more than 60 contacts with 217-619-4442, a

      cellular telephone utilized by SMITH, since December 2018. PR/TT data from

      JOHNSON's previously-used cellular telephone shows 217-622-8027 shows

      more than 450 contacts with 217-619-4442 (SMITH) between January 2018 and

      November 2018.

e. DEANDRI BURTON - primary address of 1212 Lincoln Park in Decatur,

      Illinois. BURTON has been identified as one of JOHNSON' s re-distributors of

      crack cocaine in the Decatur, Illinois area. BURTON has traveled with

      JOHNSON on several occasions. Nine controlled purchases of crack cocaine

      from BURTON have been made. PRTT data from one of JOHNSON' s known

      cellular phone numbers shows more than 200 contacts with 217-413-3409, a

      cellular telephone utilized by BURTON, since December 2018.

f.    JENNIFER FISHER - JOHNSON' smother. Primary address of 3808 Eagle Claw

      Drive in Springfield, Illinois. JENNIFER FISHER was the passenger in a car

      driven by her husband and JOHNSON' s stepfather, SHANNON FISHER,

      during a traffic stop in February 2018 in which law enforcement seized $23,500

      from the glove compartment of a vehicle she and SHANNON FISHER

      occupied.




                                      1I
         2:19-mj-07137-EIL # 1         Page 13 of 52



       a. JACKIE CAMPBELL - primary address of 2595 Peru Road, Decatur, Illinois.

             Records for one of JOHNSON's known cellular phone numbers show 17

             contacts with CAMPBELL since March 1, 2019.

       g. KATHRYN KELSHEIMER - JOHNSON's grandmother. KELSHEIMER has

             rented vehicles at the Decatur, Illinois airport that JOHNSON has been seen

             driving. KELSHEIMER' s name has been used to rent storage units in Decatur

             and Springfield, Illinois. These storage units have been identified as facilities

             for JOHNSON' s to store illegal narcotics.

                        Use of Storage Facilities to Traffic Marijuana

       18.      Source reporting revealed that JOHNSON utilizes storage lockers to store

illegal narcotics. On February 20, 2017, JOHNSON was seen by law enforcement entering

the gated, storage facility known as Northwest Mini-Storage, located at 2330 Route 121,

NW, in Decatur, Illinois.

       19.      On February 21, 2017, documents relating to storage unit F19 ("Unit F19")

were obtained showing that particular unit is assigned to and rented by Kathryn

Kelsheimer, JOHNSON' s grandmother. The storage unit assigned to Kelsheimer is

located in the same area within the Northwest Mini-Storage premises to where law

enforcement saw JOHNSON' s vehicle parked on February 20, 2017. Records indicate that

access into and out of the facility is monitored through an access code individual to each

renter. The access code assigned to Kelsheimer was used the same day and approximate

time that law enforcement saw JOHNSON enter the facility on February 20, 2017.


                                               12
         2:19-mj-07137-EIL # 1       Page 14 of 52



       20.    Northwest Mini-Storage records indicate that the access code assigned to

Kelsheimer was used for entry and exit twenty-four (24) times from August 19, 2016,

through December 24, 2016, twelve (12) times from January 6, 2017, through February 20,

2017, and thirteen (13) times between September 28, 2017, and November 9, 2017.

       21.    On March 2, 2017, a pole camera was installed in order to capture activity

outside of Unit F19 (see Attachment A07). Pole camera video showed JOHNSON at the

locker on each of the thirteen occasions between September 28, 2017, and November 9,

2017. The visits ranged in time from three minutes to fifteen minutes with multiple visits

on the same day on five occasions.

       22.    Pole camera video from February 5, 2018, through July 25, 2018, revealed

twenty (20) visits to Unit F19 by JOHNSON. On two occasions, May 5, 2018, and July 17,

2018, JOHNSON visited Unit F19 twice in the same day. On three occasions, March 12,

2018, at approximately 11:06 p.m., May 22, 2018, at approximately 2:29 a.m., and on July

17, 2018, at approximately 9:56 p.m., JOHNSON was observed opening up Unit F19 while

a large quad-cab pickup pulling a large h,ai!er pulled up and stopped outside of Unit F19.

The visit on March 12, 2018, lasted about five minutes, the visit on May 22, 2018, lasted

about 4 minutes, and the visit on July 17, 2018, lasted less than two minutes.

      23.     Pole camera data on sixteen of the remaining seventeen visits between

February 5, 2018, and July 25, 2018, showed JOHNSON entering Unit F19, usually after

dark, and exiting carrying items such as boxes and what appeared to be trash bags. Visits

lasted one minute to twelve minutes. The one visit that JOHNSON did not enter Unit Fl 9

                                            13
          2:19-mj-07137-EIL # 1      Page 15 of 52



was on February 5, 2018. JOHNSON had a lock removed from Unit F19 by an employee

of the storage facility.

        a. Use of Northwest Mini Storage Unit F19

        24.    On July 16, 2018, a District Court Judge in the Central District of Illinois

issued an order authorizing the monitoring and recording of visual, non-verbal conduct

and activities inside of F19 for a period of 30 days. After JOHNSON left Unit F19 on July

17, 2018, agents were able to install video surveillance equipment inside Unit F19. Below

is a summary of JOHNSON's visits to Unit F19, as recorded by pole camera outside of

Unit F19 and video surveillance inside Unit F19 between July 18, 2018 and August 14,

2018:

                a. 7/18/2018
                         i. 8:12 p.m. - JOHNSON arrives at Unit F19 driving a newer
                            white four-door vehicle. JOHNSON unlocked and entered
                            UnitF19.
                        11. 8:13 p.m. - JOHNSON carried out a box and placed the box in
                            the backseat of vehicle.
                       111. 8:14 p.m. - JOHNSON closed door and locked Unit F19 and
                            leaves area in the vehicle.
                       iv. Surveillance cameras inside Unit F19 showed JOHNSON
                            removing five (5) clear, sealed packages, suspected of holding
                            at least one-pound of cannabis, from a blue plastic bin and
                            wrapping the five packages in brown paper and placing all
                            five packages into a brown box.

                b. 7/25/2018
                         1. 8:22 p.m. - JOHNSON arrived at Unit F19 in a white Chrysler
                            300 followed by a dark colored Dodge Challenger driven by
                            a female, possibly GABRIELLE JOHNSON. JOHNSON
                            pulled out a blue plastic bin from inside Unit F19 and both
                            JOHNSON and the female go through the bin. The female
                            removed two items from the bin and placed those items into
                            the trunk of the Dodge. JOHNSON removed a sack from
                                            14
2:19-mj-07137-EIL # 1      Page 16 of 52



                   inside Unit F19 and places the sack into the trunk of the
                   Dodge.
             11.   8:25 p.m. - both left the area after JOHNSON secures the door
                   toUnitF19.

    c. 8/9/2018
              i. 9:32 p.m. - JOHNSON, wearing a white t-shirt and black
                 sweat pants with a white stripe, walked up to Unit F19 as a
                 large truck pulling an enclosed trailer pulled up to Unit F19
                 and stops. JOHNSON opens the door to Unit F19 as the driver
                 of the truck, a white male, exits the cab and walks toward the
                 back of the trailer. JOHNSON also walks toward the back of
                 the trailer. JOHNSON makes nine trips back and forth from
                 the back of the trailer into F19 each time placing one large
                 brown box into F19 then returning to the back of the trailer
                 empty handed. After placing the ninth box into Unit F19,
                 JOHNSON remained in Unit F19.
             11. 9:36 p.m. - white male gets back into the driver's seat of the
                 truck. A white female is observed sitting in the front
                 passenger seat of the truck. The truck and trailer pull away.
            111. 9:37 p.m. - JOHNSON exits Unit F19 then closes and locks the

                 door to Unit F19. JOHNSON then reaches down to the ground
                 and appears to grab an item off the ground with his left hand.
                 JOHNSON then walks away. It appears that lights to a nearby
                 vehicle turn on. The lights then fade away as if the vehicle is
                 pulling away.
            iv. Surveillance cameras inside Unit F19 show JOHNSON
                 opening a brown box by pealing back tape on top of the box.
                 JOHNSON, using the light from a cellular telephone appears
                 to be checking the contents of the box.

    d. 8/10/2018
             1. 8:32 p.m. - a white sedan, similar to JOHNSON's white
                Chrysler 300, drove by and parked out of camera view east of
                F19.
            11. 8:33 p.m. - JOHNSON, wearing a white t-shirt and brown
                shorts, walked up to Unit F19, unlocked and opened the door
                to Unit F19 and stepped inside. A light was seen inside Unit
                F19.
           iii. 8:38 p.m. - JOHNSON exited Unit Fl 9 carrying a large brown
                box and walked toward the area where the white sedan was
                seen driving toward.
                                  15
       2:19-mj-07137-EIL # 1     Page 17 of 52



                     iv. 8:39 p.m. - JOHNSON walked back to Unit F19 empty
                         handed, closes the door to F19 and locks it. JOHNSON then
                         walked back toward where the white sedan was seen driving
                         toward.
                      v. Surveillance cameras inside Unit F19 showed JOHNSON
                         placing five (5) clear, sealed packages, suspected of holding at
                         least one-pound of cannabis, into a large clear bag. JOHNSON
                         then places the clear bag into a brown box. JOHNSON is using
                         the light from a cellular telephone. JOHNSON then exited
                         Unit F19 and returned a short time later and closes the door.

             e. 8/14/2018
                      1. 9:18 p.m. - JOHNSON, wearing a white t-shirt and shorts
                         walked up to Unit F19 from the east rolling two bicycles.
                         JOHNSON unlocked and opened F19 after laying the bicycles
                         down near Unit F19. JOHNSON removed one brown box
                         from inside Unit F19 and carried the box to the east of Unit
                         F19 and returned to Unit F19 empty handed. JOHNSON does
                         this five times removing five brown boxes, one at a time, from
                         UnitF19.
                     11. 9:20 p.m. - JOHNSON returned to Unit F19 after carrying out
                         the 5th box. JOHNSON rolled one bicycle into Unit F19 and
                         stepped out. JOHNSON then carried the other bicycle and he
                         walked east away from Unit F19.
                    iii. 9:21 p.m. - JOHNSON returned to Unit F19 empty handed
                         and looks inside Unit F19 then walked east away from Unit
                         F19. JOHNSON returned to Unit F19 with an unknown item
                         is his left hand. JOHNSON stepped inside Unit F19 and bent
                         over as if he was placing the unknown item on the floor
                         against the wall just inside the door to Unit F19.
                    1v. 9:22 p.m. - JOHNSON stepped out of Unit F19, closed and
                         locked the door to Unit F19 and walked away toward the east.
                     v. Surveillance cameras inside Unit F19 showed JOHNSON
                         removing five large brown boxes, one at a time, from Unit Fl 9
                         and carrying the boxes out then returning empty handed.
                         JOHNSON appeared to check the contents of the second box
                         he removed. JOHNSON used the light from a cellular
                         telephone he was holding when checking the contents.

      25.   On August 16, 2018, a Magistrate Judge in the Central District of Illinois

issued an order re-authorizing the monitoring and recording of visual, non-verbal
                                         16
        2:19-mj-07137-EIL # 1     Page 18 of 52



conduct and activities inside of Unit F19 for a period of 30 days. Below is a summary of

JOHNSON's visits to Unit F19, as recorded by pole camera outside of Unit F19 and video

surveillance inside Unit F19 between August 17, 2018 and August 29, 2018:

            a. 8/17/2018
                      i. 8:37 p.m. - a dark-colored sedan pulled up to Unit F19 and
                         stopped. JOHNSON exited the front passenger seat and
                         walked to the rear of the vehicle leaving the passenger side
                         door open. JOHNSON opened the trunk then closed the trunk
                         quickly. JOHNSON then walked to Unit F19. It appears that
                         JOHNSON is holding something in his left hand. JOHNSON
                         unlocked and opened the door to Unit F19 and stepped
                         inside.
                     11. 8:38 p.m. - JOHNSON stepped out of Unit F19, closed the
                         door to Unit Fl 9 and returns to the front passenger seat of the
                         vehicle. The vehicle pulled away.
                    111. Surveillance cameras inside Unit F19 showed JOHNSON
                         entering Unit F19 with an unknown item in his left hand.
                         JOHNSON then exited Unit Fl 9 empty handed and closed the
                         door.

            b. 8/19/2018
                      i. 7:57 p.m. - JOHNSON arrived at Unit F19 in a white Chrysler
                         sedan. JOHNSON exited the driver's seat and left the driver's
                         door open. JOHNSON unlocked and opened the door to Unit
                         F19 and stepped inside.
                     ii. 7:58 p.m. - JOHNSON walked out of Unit F19 carrying what
                         appeared to be a bag with handles in his right hand.
                         JOHNSON opened the trunk to the white Chrysler and placed
                         the bag into the trnnk. JOHNSON closed the trunk to the
                         Chrysler then walks back to Unit F19 and closed and locked
                         the door. JOHNSON got back into the driver's seat and pulled
                         away. No other occupants were seen in the vehicle.
                    111. Surveillance cameras inside Unit F19 showed JOHNSON
                         opening the door then stepping inside Unit F19. JOHNSON
                         leaned over as if he was picking up an item from the floor.
                         JOHNSON walked out of Unit F19 carrying a bag with
                         handles in his right hand. JOHNSON closed the door to Unit
                         F19.

                                          17
2:19-mj-07137-EIL # 1     Page 19 of 52



    c. 8/22/2018
              1. 7:41 p.m. - JOHNSON arrived at Unit F19 in a white Chrysler
                 300 displaying Illinois license plate 780405. JOHNSON exited
                 the driver's seat and walked to Unit Fl 9. JOHNSON unlocked
                 and opened the door to Unit F19 and stepped inside.
             ii. 7:42 p.m. - JOHNSON exited Unit Fl 9 carrying a small bag in
                 his left hand and walked to the back of the white Chrysler and
                 opened the trunk then closed the trunk.
            iii. 7:43 p.m. - JOHNSON returned to Unit F19 empty handed,
                 closed the door and locked Unit F19. JOHNSON returned to
                 the driver's seat of the white Chrysler and pulled away.
            1v. Surveillance cameras inside Unit F19 showed JOHNSON
                 opening the door and stepping inside Unit F19. JOHNSON
                 leaned over as if he was picking up an item on the floor.
                 JOHNSON then walked out of Unit F19 with what appeared
                 to be a small plastic bag in his left hand. JOHNSON returned
                 and closed the door to Unit F19.

    d. 8/23/2018
              1. 9:22 p.m. - JOHNSON arrived at Unit F19 in a dark colored
                 sedan. JOHNSON exited the driver's seat and walked to Unit
                 F19. JOHNSON, wearing a white T-shirt, unlocks and opens
                 the door to F19 and steps inside.
             11. 9:23 p.m. - JOHNSON stepped out of Unit F19, closed and
                 locked the door to Unit F19. JOHNSON entered the driver's
                 seat of the dark colored sedan and pulls away.
            iii. Surveillance cameras inside Unit F19 showed JOHNSON
                 opening the door then stepping inside Unit F19. JOHNSON
                 moved around some boxes and it appeared that JOHNSON
                 removed an item from one box and placed it into another.
                 JOHNSON exited Unit F19 and closed the door.

    e. 8/27/2018
              i. 8:18 p.m. - Large truck that appeared to be a Dodge quad cab
                 with four running lights on the roof pulling a black enclosed
                 trailer pulled up and stopped outside of Unit F19. As the truck
                 came to a stop, JOHNSON came into view from the north
                 walking behind the trailer toward Unit F19.
             11. 8:19 p.m. - After the vehicle stopped, the driver, an older
                 white male, wearing jeans and a short sleeve button-down
                 shirt, exited the driver's seat and walked toward the rear of
                 the trailer as JOHNSON was opening the door to Unit F19.
                                 18
2:19-mj-07137-EIL # 1     Page 20 of 52



                 When the driver's door to the vehicle opened the cab light
                 turned on showing a white male with dark-colored short hair,
                 some facial hair, wearing a black sleeveless shirt, sitting in the
                 front passenger seat. JOHNSON stepped inside Unit F19 then
                 exited and walked toward the rear of the trailer. JOHNSON
                 then returned to Unit F19 and went inside. JOHNSON
                 repeated the back and forth from inside Unit F19 to the rear
                 of the trailer eight (8) additional times for a total of nine times.
            iii. 8:21 p.m. - The driver from truck appeared at the rear driver's
                 side corner of the trailer. The driver then walked north out of
                 view.
            1v. 8:22 p.m. - Driver returned to truck and opened the rear
                 driver's side passenger door. The cab light turned on still
                 showing the white male still sitting in front passenger seat.
                 JOHNSON was seen closing the door to Unit F19. The driver
                 closed door to truck and walked toward the rear of the trailer
                 and appeared to meet up with JOHNSON as both moved to
                 the north of Unit F19 out of view. Driver returned to truck,
                 entered driver's seat and pulled away. After the truck and
                 trailer pulled away the door to Unit F19 was closed and
                 JOHNSON was no longer in sight.
             v. Surveillance cameras inside Unit F19 showed JOHNSON
                 opening the door then stepping inside Unit F19. JOHNSON
                 moved around a couple large boxes and stepped out of Unit
                 F19 walking toward the west. The passenger-side trailer
                 wheels were seen just outside of Unit F19. JOHNSON made
                 nine trips from outside of Unit F19 into Unit F19 placing a
                 large brown box inside Unit F19 each time. JOHNSON exited
                 Unit F19 empty handed and closed the door.

   f. 8/29/2018
            i. 7:30 p.m. - A white Chrysler 300 pulled up and stopped
               outside of Unit F19. JOHNSON exited the driver's seat
                  wearing a white shirt and black pants with a white stripe on
                  the sides. As JOHNSON exited the driver's seat, the trunk on
                  the vehicle opened up. JOHNSON walked to Unit F19,
                  unlocked and opened the door. JOHNSON returned to the
                  trunk of the vehicle, leaned in, and removed several loose
                  items from the trunk and then walked into Unit F19.
            11.   7:31 p.m. - JOHNSON exited Unit F19 empty handed and
                  returned to the trunk of the vehicle. JOHNSON removed
                  additional similar items that JOHNSON previously removed
                                  19
        2:19-mj-07137-EIL # 1        Page 21 of 52



                            and returned to Unit F19. JOHNSON walked out of Unit F19
                            and returned to the trunk empty handed. JOHNSON leaned
                            into the trunk a third time and removed more items and
                            walked into Unit F19. JOHNSON returned to the trunk empty
                            handed. JOHNSON leaned into the trunk a fourth time and
                            removed additional items and walked into Unit Fl 9 (the items
                            carried into Unit F19 appeared to be clothing items).
                       iii. 7:32 p.m. - JOHNSON exited Unit Fl 9 carrying a large brown
                            box and a large black trash bag and placed the bag into the
                            trunk of the vehicle. JOHNSON removed some additional
                            items from the trunk and walked into Unit F19.
                       1v. 7:33 p.m. - JOHNSON exited Unit F19 empty handed.
                            JOHNSON closed and locked the door to Unit F19.
                            JOHNSON returned to the driver's seat of the Chrysler 300
                            and the vehicle pulled away.
                        v. Surveillance cameras inside Unit F19 showed the door to Unit
                            F19 opening. JOHNSON walked in and placed several loose
                            items that appeared to be miscellaneous clothing items into a
                            blue-colored plastic bin, then walked out of Unit F19.
                            JOHNSON did this two additional times. JOHNSON then
                            returned to Unit F19 and picked up a black trash bag, which
                            appeared to be empty, and opened the bag. JOHNSON
                            reached into a large brown box and tore open a black plastic
                            bag that was inside the brown box. JOHNSON removed five
                            (5) clear packs that contained what appeared to be a large
                            quantity of cannabis and placed each pack, one at a time, into
                            the empty black trash bag. JOHNSON exited with the black
                            plastic trash bag. JOHNSON entered Unit F19 empty handed
                            then walked out. The door to Unit F19 closes.

       26.   On August 29, 2018, a magistrate judge in the Central District of Illinois

issued an search and seizure warrant for the location known as Storage Unit Fl 9 located

within the Northwest Mini-Storage facility, located at 2330 Route 121 NW., Decatur,

Illinois, to search for evidence of violations of 21 U.S.C. 841(a)(1).

       27.   On August 29, 2018, at approximately 11:00 p.m., law enforcement officers

executed the search and seizure warrant at Storage Unit F19. The results of the search

                                             20
        2:19-mj-07137-EIL # 1      Page 22 of 52



revealed twelve (12) large brown boxes containing a combined total of approximately

one-hundred and sixty-one (161) vacuum-sealed clear packs containing what

investigators believe is at least 1-pound of cannabis in each pack. The cannabis was

packed in a zip-lock type clear bag then secured again in a vacuum-sealed bag. The

unopened boxes were sealed with clear packaging tape. Inside the sealed brown boxes

were thick black plastic trash-type bags that were secured with a zip-tie fastener. Inside

each black plastic bag were at least eighteen (18) clear, vacuum-sealed packs of cannabis.

      28.    Below is a summary of JOHNSON's visits to Unit F19, as recorded by pole

camera outside of Unit F19 and video surveillance inside Unit F19 on August 30, 2018

and September 12, 2018:

             a. 8/30/2018
                       1. 7:07 p.m. - Dark-colored Dodge four-door vehicle, displaying
                          an Illinois license plate (partial - last four characters "3416")
                          parked outside of Unit F19. As JOHNSON exited the driver's
                          seat, the trunk of the vehicle opens. JOHNSON unlocked and
                          opened the door to Unit F19 and stepped inside Unit F19.
                      ii. 7:09 p.m. - JOHNSON exited Unit Fl 9 carrying a large brown
                          box and placed the box into the trunk of the vehicle.
                     m. 7:10 p.m. - JOHNSON returned to Unit F19 and exited
                          carrying a large black plastic bag in his left hand. JOHNSON
                          placed the bag into the trunk then closed the trunk and
                          returned to Unit F19.
                     iv. 7:11 p.m. - JOHNSON closed and locked the door to Unit F19,
                          returned to the driver's seat of the vehicle and the vehicle
                          pulled away.
                      v. Surveillance cameras inside Unit Fl 9 showed the door to Unit
                          F19 opening. JOHNSON entered Unit F19 and looked into
                          several of the open brown boxes and removed approximately
                          nine (9) clear packs from the open boxes and placed those nine
                          packs into another open box on top of a black plastic bag
                          inside of that box. JOHNSON then closed the flaps to the box
                          and appeared to place the clear tape already attached to the
                                           21
2:19-mj-07137-EIL # 1    Page 23 of 52



                box over the top to secure the flaps. JOHNSON then carried
                the box out of Unit F19. JOHNSON returned to Unit F19 and
                pulled down a large brown box from a stack of three brown
                boxes. JOHNSON opened the box and tore open the black
                plastic bag inside the box. JOHNSON appeared to pick up a
                clear pack from another open box inside of Unit Fl 9 and
                placed that pack into the black plastic bag he just tore open.
                JOHNSON carried the black plastic bag out of Unit F19.
                JOHNSON closed the door to Unit F19
            vi. Investigators discovered that JOHNSON's grandmother,
                KATHRYN S. KELSHEIMER, had a 2012 Dodge four-door,
                Illinois license plate ACS-3416, registered in her name at the
                time.

   b. 9/12/2018
            1. 7:36 p.m. - 7:37 pm - Dark-colored Dodge four-door vehicle
               drove by Unit F19 and continued west out of sight. A short
               time later, the same vehicle, displaying an Illinois license plate
               (partial - first two characters "AC") appeared from the
               southeast. The vehicle pulled up and parked facing west
               outside of Unit F19. JOHNSON exited the driver's seat of the
               vehicle. JOHNSON walked up to Unit F19, unlocked and
               opened the door to Unit F19 and stepped inside.
           ii. 7:39 p.m. - JOHNSON exited Unit F19 carrying a large black
               plastic trash bag in his right hand. JOHNSON opened the
               trunk to the vehicle and placed the bag into the trunk of the
               vehicle. JOHNSON left the trunk open then returned to Unit
               F19 and stepped inside.
          111. 7:40 p.m. - JOHNSON stepped out of Unit F19 carrying two
               large black plastic trash bags, one in each hand, and placed the
               bags into the trunk. JOHNSON closed the trunk and walked
               back to Unit F19 and stepped inside for a few seconds and
               exited Unit F19. JOHNSON closed and locked the door to Unit
               Fl 9 and returned to the driver's seat of the vehicle. The vehicle
               pulled away.
          1v. Surveillance cameras inside Unit F19 showed the door to Unit
               F19 opening. JOHNSON stepped inside Unit F19 and used a
               light from a cellular phone he was holding. JOHNSON opened
               the flaps to a large brown box. Inside the brown box was a
               black plastic trash bag. JOHNSON appeared to be rununaging
               through other boxes. JOHNSON pulled out the trash bag from
               the box he first opened and carried that bag out of Unit F19.
                                 22
        2:19-mj-07137-EIL # 1          Page 24 of 52



                          JOHNSON reentered Unit Fl 9 empty handed. JOHNSON then
                          picked up two large plastic trash bags from inside Unit Fl 9 and
                          carried both bags out. JOHNSON stepped back into Unit F19
                          empty handed, looked around for a few seconds and stepped
                          out. JOHNSON closed the door to Unit F19.
                       v. Law enforcement discovered after the 8/30/2018 visit to Unit
                          F19, that JOHNSON's grandmother, KATHRYN S.
                          KELSHEIMER, had a 2012 Dodge four-door, Illinois license
                          plate AC8-3416, registered in her name at the time of the visit.

      29.    JOHNSON continued to occupy Unit F19 throughout 2018 and into 2019 in

a similar fashion as described above. JOHNSON visited Unit F19 on the following dates:

             a. September 24, 2018;

             b. October 3, 2018;

             c. October 21, 2018;

             d. Octaber 30, 2018;

             e. November 4, 2018;

             f. November 13, 2018;

             g. November 26, 2018;

             h. December 16, 2018;

             i.   February 10, 2019;

             j. February 16, 2019; and

             k. March 3, 2019.

      30.    On February 16, 2019, JOHNSON drove the 2008 Chevrolet Avalanche to

Unit F19. This time, JOHNSON removed two large boxes from Unit F19 and placed them

into the 2008 Chevrolet Avalanche before driving away. After leaving Unit F19,

                                             23
         2:19-mj-07137-EIL # 1     Page 25 of 52



JOHNSON traveled to Unit A42, which is registered to DEANDRI BURTON. Once at

Unit A42, JOHNSON removed the two boxes from the 2008 Chevrolet Avalanche and left

them inside Unit A42 before JOHNSON drove away.

       31.   On March 6, 2019, at approximately 12:45 a.m., JOHNSON drove the 2008

Chevrolet Avalanche to Unit F19. JOHNSON removed a large trash bag, another large

item, and a large brown box from Unit F19 and placed them inside the 2008 Chevrolet

Avalanche. JOHNSON then drove away from Unit F19 but arrived at Unit A42 minutes

later. JOHNSON and an unknown individual take items out of the 2008 Chevrolet

Avalanche, including the large brown box, and left them inside Unit A42.

      32.    Based on the observations of JOHNSON at Unit F19 located within the

Northwest Mini Storage facility located at 2330 IL Highway 121 in Decatur, Illinois, as

more particularly described in Attachment A07, including the time of day JOHNSON

accesses Unit F19, the duration of time JOHNSON remains at Unit F19, the size and shape

of the objects JOHNSON is seen moving into and out of Unit F19, juxtaposed with

JOHNSON's known employment and residential history, JOHNSON's visits to Unit F19

in relation to JOHNSON' s air travel, and the evidence obtained from the search and

seizure warrant executed at Unit F19 within the Northwest Mini-Storage facility in

Decatur, Illinois on August 29, 2018, it is my belief that JOHNSON utilizes Unit F19 to

store controlled substances temporarily before redistributing the controlled substances.




                                           24
         2:19-mj-07137-EIL # 1      Page 26 of 52



       b. Use of Northwest Mini Storage Unit A42

       33.    On February 16, 2019, at approximately 9:05 p.m.. , a Chevrolet Avalanche

pulled up and stopped outside of Unit A42 located within the Northwest Mini Storage

facility located at 2330 IL Highway 121 in Decatur, Illinois, as more particularly described

in Attachment A08. JOHNSON, wearing a red hooded sweat suit, exited the driver's seat.

JOHNSON unlocked and opened Unit A42. JOHNSON returned to the vehicle and

opened the rear passenger side door and removed one of the large brown boxes

JOHNSON placed into his vehicle minutes earlier. JOHNSON carried the large brown

box into Unit A42. A minute later, JOHNSON exited Unit A42 empty handed. JOHNSON

closed and locked the door to Unit A42. JOHNSON returns to the driver's seat. The

vehicle then pulled away.

       34.    Investigators discovered that Unit A42 is registered to DEANDRI

BURTON, telephone number 217-413-3409, with a move-in date of December 17, 2018.

      35.     By way of background, on May 17, 2018, law enforcement conducted a

video- and audio-recorded controlled purchase of approximately 58.6 grams of crack

cocaine from DEANDRI BURTON using $2400 in pre-recorded money. The transaction

took place in the area of Union and Olive Streets in Decatur, Illinois. BURTON sent a

subject identified as ROBERT L. GRAY to meet with the confidential informant and that

meeting was captured on audio and video recording equipment during the purchase of

approximately 58.6 grams of crack cocaine. Surveillance was conducted throughout the

duration of the transaction. Additionally, on July 2, 2018, law enforcement conducted an


                                            25
         2:19-mj-07137-EIL # 1      Page 27 of 52



audio- and video-recorded controlled purchase of approximately 29 grams of crack

cocaine from DEANDRI BURTON using $1200 in pre-recorded money. The transaction

took place in the area of Union and Olive Streets in Decatur, Illinois. Surveillance was

conducted throughout the duration of the transaction.

       36.    On February 16, 2019, JOHNSON drove the 2008 Chevrolet Avalanche to

Unit F19. This time, JOHNSON removed two large boxes from Unit F19 and placed them

into the 2008 Chevrolet Avalanche before driving away. After leaving Unit F19,

JOHNSON traveled to Unit A42, which is registered to DEANDRI BURTON. Once at

Unit A42, JOHNSON removed the two boxes from the 2008 Chevrolet Avalanche and left

them inside Unit A42 before JOHNSON drove away.

       37.    On March 6, 2019, at approximately 12:52 a.m., law enforcement observed

a Chevrolet Avalanche pull up and stop outside of Unit A42. The last three digits of the

front license plate were "763." JOHNSON exited the driver's seat as a taller black male

exited the front passenger seat. JOHNSON unlocked and opened the door to Unit A42 as

the taller subject opened the rear passenger side door to the vehicle. The taller subject

carried an item into Unit A42 as JOHNSON opened the rear driver's side door to the

vehicle. The taller subject exited Unit A42 and stood near the open rear driver's side door.

JOHNSON carried a large box into Unit A42 as the taller subject followed JOHNSON into

Unit A42. Both JOHNSON and the taller subject exited Unit A42 empty handed.

JOHNSON closed and locked the door to Unit A42 and returned to the driver's seat of

the vehicle. Taller subject walked around the vehicle and closed the rear passenger side

                                            26
         2:19-mj-07137-EIL # 1       Page 28 of 52



door then entered the front passenger side seat area. The vehicle pulled away. Illinois

license plate on the front of the vehicle was "2548763" which returned on a 2008 Chevrolet

Avalanche. Investigators have previously identified this vehicle being utilized by

JOHNSON.

       38.    Based on the observations of JOHNSON at Unit A42 located within the

Northwest Mini Storage facility located at 2330 IL Highway 121 in Decatur, Illinois, as

more particularly described in Attachment A08, including the time of day JOHNSON

accesses Unit A42, the duration of time JOHNSON remains at Unit A42, the size and

shape of the objects JOHNSON is seen moving into and out of Unit A42, juxtaposed with

JOHNSON' s known employment and residential history, JOHNSON' s visits to Unit A42

in relation to JOHNSON' s air travel, and the evidence obtained from the search and

seizure warrant executed at Unit F19 within the Northwest Mini-Storage facility in

Decatur, Illinois on August 29, 2018, it is my belief that JOHNSON and other members of

the JOHNSON DTO utilize Unit A42 to store controlled substances temporarily before

redistributing the controlled substances.

       c. Use of Capitol Storage Unit #190

       39.     Investigators learned that Unit #190, located within the Capitol Storage

facility located at 2225 J. David Jones Parkway in Springfield, Illinois, as more particularly

described in Attachment A09 ("Unit #190"), is, and at all times relevant to this

application, rented to KATHRYN KELSHEIMER with a listed address of 3735 N.

Moundford Avenue in Decatur, Illinois.


                                             27
            2:19-mj-07137-EIL # 1   Page 29 of 52



      40.       On November 13, 2018, at approximately 6:12 p.m., a black Dodge Charger

pulled up to and parked just around the corner to Unit #190. JOHNSON, wearing a grey-

colored hooded jacket or sweatshirt, exited the driver's seat and walked over to Unit

#190. JOHNSON unlocked and opened the door to Unit #190 as a truck pulling a large

enclosed trailer pulled up and stopped near the door to Unit #190. JOHNSON stepped

inside of Unit #190 as the driver of the truck, identified as LINDELL WILLEY, walked to

the rear of the trailer and lowered the trailer door. WILLEY stepped into the trailer and

carried out a large brown box and placed the box on the trailer door which was serving

as a ramp for the trailer. WILLEY stepped back into the trailer and carried out another

large brown box and set the box down next to the first box he carried out. JOHNSON

exited Unit #190 carrying a large brown box and carried the box into the trailer.

JOHNSON stepped out of the trailer empty handed. JOHNSON then picked up one of

the boxes that WILLEY removed from the back of the trailer and carried that box into

Unit #190. Then, JOHNSON exited Unit #190 empty-handed and walked to the rear of

the trailer where WILLEY was standing. JOHNSON picked up the second brown box and

appeared to have a conversation with WILLEY. JOHNSON then carried the second box

into Unit #190. WILLEY closed the door to the trailer as JOHNSON stepped out of Unit

#190 and closed and locked Unit #190. WILLEY returned to the driver's seat of the truck

as JOHNSON returned to the driver's seat of the Dodge. Both vehicles pulled away

together.




                                            28
           2:19-mj-07137-EIL # 1        Page 30 of 52



         41.   Below is a summary of pole camera activity outside of Unit #190 on various

dates:

               a. 11/16/2018

                             i. 4:11 p.m. - Black Dodge Charger displaying Illinois
                                registration AC8°3416 pulled up and stopped outside of 190.
                                JOHNSON exited the driver's seat wearing a brown coat and
                                brown pants. JOHNSON unlocked and opened Unit #190 and
                                stepped inside.
                            11. 4:12 p.m. - JOHNSON exited Unit #190 carrying a large, open
                                brown box and placed the box into the rear passenger area of
                                the Dodge.
                           iii. 4:13 p.m. - JOHNSON returned to Unit #190, closed and locked
                                the door. JOHNSON got back into the driver's seat of the
                                Dodge and the vehicle pulled away.

               b. 11/26/2018

                    ii.       8:02 p.m. - Black Dodge Charger displaying Illinois
                              registration AC8-3416 pulled up and parked outside of Unit
                              #190. JOHNSON, wearing a multi-colored hooded jacket,
                              black pants, and brown boots, exited the driver's seat of the
                              Dodge. JOHNSON unlocked and opened the door to Unit #190
                              and stepped inside.
                    iii.      8:03 p.m. - JOHNSON exited Unit #190 carrying a large brown
                              box. JOHNSON placed the box into the rear passenger area of
                              the Dodge.
                    1v.       8:04 p.m. - JOHNSON walked back to Unit #190 and stepped
                              inside and then stepped back out with another large brown
                              box. JOHNSON placed that box into the rear passenger area of
                              the Dodge. JOHNSON returned to Unit #190 and stepped
                              inside then immediately stepped out and walked to the
                              passenger side of the Dodge. JOHNSON closed the rear
                              passenger side door and opened the front passenger side door
                              and leaned into the vehicle. JOHNSON stepped back from the
                              Dodge holding a cell phone in his right hand and walked back
                              inside Unit #190.
                    v.        8:06 p.m. - JOHNSON exited Unit #190 carrying a large black
                              trash bag. JOHNSON opened the front passenger side door
                              and placed the bag into the Dodge. JOHNSON closed the front
                                               29
2:19-mj-07137-EIL # 1    Page 31 of 52



                 passenger side door and stepped back into Unit #190, closed
                 and locked the door, then returned to the driver's seat of the
                 Dodge. The Dodge then pulled away.

    c. 11/27/2018

            1.   11:58 a.m. - Black Dodge Charger displaying Illinois
                 registration AC8-3416 pulled up and parked outside of Unit
                 #190. JOHNSON, wearing a multi-colored hooded jacket,
                 gray sweat pants, and brown boots, exited the driver's seat of
                 the Dodge. JOHNSON opened the rear driver's side door of
                 the Dodge and removed a bag with handles. JOHNSON
                 carried the bag to the door of Unit #190 and placed the bag
                 down and he unlocked and opened the door to Unit #190.
           ii.   11:59 a.m. - JOHNSON picked up the bag and stepped inside
                 Unit #190. JOHNSON exited Unit #190 empty handed,
                 closed and locked the door to Unit #190, and returned to the
                 driver's seat of the Dodge. The Dodge then pulled away.

    d. 12/14/2018

            1.   2:59 p.m. - Dark-colored Chrysler minivan, displaying
                 Illinois registration BD-45039, pulled up and stopped near
                 Unit#190.
           11.   3:00 p.m. - JOHNSON, wearing a dark-colored hooded
                 jacket, light-colored pants, and brown boots, exited the
                 driver's seat of the minivan. JOHNSON walked in front of
                 the minivan and to the door to Unit #190. JOHNSON
                 unlocked and opened the door to Unit #190 and stepped
                 inside.
          u1.    3:02 p.m. - JOHNSON exited Unit #190 carrying a large
                 brown box and walked to the rear of the minivan.
                 JOHNSON held the box while raising the rear door to the
                 van. JOHNSON then placed the box into the van then
                 lowered the rear door to the minivan.
          1v.    3:03 p.m. - JOHNSON walks back to Unit #190 and closed
                 and locked the door to Unit #190. Johnson returned to the
                 driver's seat of the minivan. The minivan pulled away.
           v.    *Illinois registration BD-45039 returns on a 2013 Chrysler
                 registered to COURTNEY JOHNSON with an address of
                 3808 Eagle Claw Drive Springfield, Illinois.

                                 30
        2:19-mj-07137-EIL # 1       Page 32 of 52



              e. 12/22/2018

                       1.   2:34 a.m. - Dark-colored Chrysler minivan, displaying Illinois
                            plate BD-45039, pulled up and stopped outside of Unit #190.
                            JOHNSON, wearing a black jacket, black pants, and black &
                            white shoes, exited the driver's seat. JOHNSON unlocked and
                            opened the door to Unit #190 and stepped inside.
                      11.   2:35 a.m. - JOHNSON stepped out of Unit #190 and walked
                            to the passenger side door of the minivan and opened the
                            door. JOHNSON then walked to the rear of the minivan and
                            raised the rear door. JOHNSON then returned to Unit #190
                            and stepped inside.
                     u1.    2:36 a.m. - JOHNSON exited Unit #190 carrying a large brown
                            box. JOHNSON placed the box into the rear of the minivan
                            and returned to Unit #190 and stepped inside. JOHNSON
                            exited Unit #190 carrying another large brown box and placed
                            that box into the rear area of the minivan. JOHNSON then
                            lowered the rear door to the minivan. JOHNSON walked over
                            to the passenger side of the minivan and closee the passenger
                            side door. JOHNSON closed and locked the door to Unit
                            #190.
                     1v.    2:37 a.m. - JOHNSON returned to the driver's seat of the
                            minivan. The minivan pulled away.
                      v.    *Illinois registration BD-45039 returns on a 2013 Chrysler
                            registered to COURTNEY JOHNSON with an address of 3808
                            Eagle Claw Drive Springfield, Illinois.

      42.    JOHNSON and his girlfriend, Ivana Booker, spent the night at JOHNSON' s

mother's residence at 3808 Eagle Claw Drive, Springfield, Illinois, on April 11, 2019. On

April 12, 2019, JOHNSON's 2013 Chrysler minivan left the residence at approximately

7:24 a.m. and drove to the Calvary Academy at 1730 W. Jefferson Street, Springfield,

Illinois. The Calvary Academy is where agents believe JOHNSON' son attends school. At

approximately 7:40 a.m., JOHNSON arrived at Unit #190. There, JOHNSON unlocked

Unit #190, entered Unit #190, and then exited Unit #190 carrying a Neiman Marcus

shopping bag. JOHNSON placed the shopping bag in the rear hatch area of the minivan
                                           31
         2:19-mj-07137-EIL # 1       Page 33 of 52



and then covered the bag with loose clothing. JOHNSON then closed and locked Unit

#190 and exited. JOHNSON then drove directly to 3808 Eagle Claw Drive and removed

an item from the rear hatch area of the minivan.

       43.    Based on the observations of JOHNSON at Unit #190 located within the

Capitol Storage facility at 2225 J. David Jones Parkway in Springfield, Illinois, as more

particularly described in Attachment A09, including the time of day JOHNSON accessed .

Unit #190, the duration of time JOHNSON remained at Unit #190, the size and shape of

the objects JOHNSON is seen moving into and out of Unit #190, juxtaposed with

JOHNSON' s known employment and residential history, JOHNSON' s visits to Unit #190

in relation to JOHNSON' s air travel, and the evidence obtained from the search and

seizure warrant executed at Unit F19 within the Northwest Mini-Storage facility in

Decatur, Illinois on August 29, 2018, it is my belief that JOHNSON and other members of

the JOHNSON DTO utilize Unit #190 to store controlled substances temporarily before

redistributing the conh·olled substances.

       d. Use of Storage Masters West Main Unit G7

       44.    On May 1, 2019, following the delivery of approximately 170 pounds of

cannabis to JOHNSON, investigators identified another storage facility that JOHNSON

utilizes to store illegal narcotics prior to redistribution, specifically unit G7 within the

Storage Masters West Main facility located at 4710 West Main Street Decatur, Illinois, as

more particularly described in Attachment Al0 ("Unit GT'). Precise phone location data

supported by electronic surveillance methods confirmed JOHNSON at Unit G7 on May


                                            32
         2:19-mj-07137-EIL # 1      Page 34 of 52



15, 2019, May 23, 2019, and June 2, 2019. JOHNSON's activities during these visits is

consistent with JOHNSON removing illegal narcotics from the unit for redistribution

purposes.

       45.    On June 25, 2019, at approximately 7:22, the Brown 2008 Chevrolet

Avalanche bearing Illinois license plate 2548763B arrived and parked in front of Unit G7.

JOHNSON exited the Avalanche from the driver's door and unlocked Unit G7.

JOHNSON went into the storage unit for approximately two minutes and re-emerged

carrying a dark-colored, medium-sized suitcase. JOHNSON placed that suitcase inside

the Avalanche and went back into Unit G7. When JOHNSON re-emerged, he carried a

white garbage bag, which he placed inside the Avalanche. Thereafter, JOHNSON locked

Unit G7 and departed.

       46.    Based on the observations of JOHNSON at Unit G7 located within the

Storage Masters West Main facility located at 4710 W. Main Street in Decatur, Illinois, as

more particularly described in Attachment AlO, including the time of day JOHNSON

accessed other storage units described above, the duration of time JOHNSON remained

at other storage units described above, the size and shape of the objects JOHNSON is seen

moving into and out of other storage units described above, juxtaposed with JOHNSON' s

known employment and residential history, JOHNSON' s visits to Unit G7 in relation to

the May 1, 2019, delivery of marijuana, and the evidence obtained from the search and

seizure warrant executed at Unit F19 within the Northwest Mini-Storage facility in

Decatur, Illinois on August 29, 2018, it is my belief that JOHNSON and other members of

                                           33
         2:19-mj-07137-EIL # 1      Page 35 of 52



the JOHNSON DTO utilize Unit G7 to store controlled substances temporarily before

redistributing the controlled substances.

     GABRIELLE TOHNSON's April 2019 Payment for the Marijuana Shipment

       47.    On May 10, 2019, JOHNSON received a text message from a supplier of

marijuana with the following message:

                                  New Total
                                  51aaa@1750
                                  12aaa@17
                                  2aa@1650
                                  20a+@1450
                                  33dog@1350
                                  2og@ll50
                                  16animalcook@1250
                                  12sherb@1250

      48.     Based on their training and experience investigating drug traffickers,

agents believe that the message above is a price listing for an order of varying strains of

cannabis. The number to the left represents a quantity in pounds, the characters in the

middle identify the strain of cannabis, and the "@" symbol followed by a number

identifies the per-pound price of that quantity of cannabis. For example, this order

include 16 lbs. of "animal cook" cannabis for $1,250 per pound. JOHNSON's marijuana

order outlined above is for more than 100 lbs.

      49.    On April 13, 2019, JOHNSON confirmed with the supplier that he arranged

to pay "226", meaning that JOHNSON ordered $226,000 worth of marijuana. During a

phone call with the supplier on April 13, 2019, JOHNSON asked the individual

coordinating payment what is a good time for him tomorrow (meaning April 14, 2019),
                                            34
         2:19-mj-07137-EIL # 1      Page 36 of 52



to which the unknown male replied any time after 1:00 p.m. Later on April 13, 2019, the

individual coordinating payment provided JOHNSON with an address for a grocery

store in Chicago, Illinois.

       50.    A snowstorm came through northern Illinois and Wisconsin on April 14,

2019. In a series of four text messages sent from the individual coordinating payment to

JOHNSON' s cellular phone number at approximately 2:49 p.m., the individual

coordinating payment conveyed the following: "[1/ 4] I was on a flight to Chicago this

morning that got redirected to Tulsa Oklahoma due to weather conditions. The pilot said

best case scenario we will be la[2/ 4]nding around 5pm. We've been sitting on the tarmac

for 30 min and are hoping to take off soon ... My home girl Debrah(same girl as last time)

can meet y[3/ 4]our buddy at 5 pm for me. She can handle this no problem. Or you friend

can wait for me which prob won't be till at least 6pm. Let me know what you wan[4/ 4]t

to do? If your cool with her handling it, I'd like to give Debrah your number so she can

coordinate better because I'll be in the air." Thereafter, JOHNSON received a call from an

unknown female. JOHNSON told the female that they will call her when "they like 45

minutes away."

       51.    During the afternoon on April 14, 2019, FBI in Chicago conducted

surveillance on the Mariano's parking garage. At approximately 5:00 p.m., GABRIELLE

JOHNSON, drove her black Dodge Challenger to Mariano's in Chicago, Illinois. Once

parked, another female entered GABRIELLE JOHNSON's Dodge Challenger. After

approximately two minutes, the trunk to the Dodge Challenger opened and the female

                                           35
         2:19-mj-07137-EIL # 1       Page 37 of 52



exited, removed a suitcase out of the trunk of GABRIELLE JOHNSON' s Challenger,

placed it in the trunk of the female's vehicle, and drove away.

       52.    Immediately after that encounter, GABRIELLE JOHNSON left Chicago and

drove back to the Central District of Illinois.

       53.    On April 15, 2019, at approximately 10:57 a.m., JOHNSON sent a text

message to supplier that stated, "Yo so I just leave the crib that's only 200 she forgot the

lil one but I can mail or or I'll be out next week on Tuesday." Based on these exchanges

and the surveillance operation, agents believe that JOHNSON agreed to pay

approximately $226,000 for the quantities of various types of marijuana as set forth in the

April 10, 2019, price list. Approximately $200,000 of that payment was made by

GABRIELLE JOHNSON on April 14, 2019, in Chicago. JOHNSON had to make

arrangements for the remaining $26,000.

               May 1, 2019, Marijuana Shipment to the JOHNSON DTO

       54.    On May 1, 2019, at approximately 6:04 p.m., JOHNSON placed an outgoing

call to JACKIE CAMPBELL. During that call, the two arranged to meet. Shortly thereafter,

law enforcement surveillance teams observed JOHNSON at CAMPBELL' s residence

located at 2595 Peru Road in Decatur, Illinois, receiving the shipment of marijuana. At

approximately 6:02 p.m. on May 1, 2019, JOHNSON called his California source of supply

at (312) 833-8281. During that call, the California source informed JOHNSON that the

driver was named "Carrots" and that he was scheduled to arrive between 7:08 p.m. and

7:15 p.m. After that phone call ended, JOHNSON texted the same number this message,


                                             36
           2:19-mj-07137-EIL # 1     Page 38 of 52



"2500 Peru Rd 62522." (Down the street from CAMPBELL' s residence). The prearranged

meeting location was 2500 Peru Road in Decatur, Illinois, 62522, which was near where

agents had set-up surveillance. Agents observed JOHNSON making contact with a semi-

tractor trailer at approximately 7:13 p.m., which is the same time JOHNSON received a

call from the California source in which JOHNSON asked, "is that the right one?" and

the source replied, "yeah, yeah, that's the right dude." JOHNSON's Chrysler van is

behind CAMPBELL' s residence.

       55.     Around 7:19 p.m., JOHNSON unloaded several large boxes from the back

of the semi-tractor trailer. CAMPBELL helped JOHNSON unload the boxes and placed

several in JOHNSON' s Chrysler van as well as CAMPBELL' s tan GMC sport-utility

vehicle.

       56.    JOHNSON and CAMPBELL got into CAMPBELL' s GMC and drove away.

An unknown male got into JOHNSON' s van and drove away as well at 7:25 p.m.

Surveillance and the tracker on the van confirmed that JOHNSON's Chrysler van drove

to the Storage Masters storage facility located at 4710 W. Main Street in Decatur, Illinois.

By 7:37 p.m., surveillance followed both vehicles as they drove to 506 N. Carolina

Avenue, in Decatur, Illinois, which was an address associated with EALEY. At 9:51 p.m.,

JOHNSON received an intercepted call from the California source. During which,

JOHNSON confirmed with the source that he received ten boxes and that "box 22" has a

list of what's in every box.




                                            37
         2:19-mj-07137-EIL # 1       Page 39 of 52



       57.      Later on May 1, 2019, Illinois State Police Trooper Heard stopped the semi

near Benton, Illinois to conduct a routine commercial motor vehicle inspection. During a

probable cause search, the semi was found to contain 12 large boxes similar to the boxes

unloaded by JOHNSON and CAMPBELL. Contained within those boxes were 200

individually vacuum-sealed bags of suspected cannabis, which was seized by the Illinois

State Police.

                 Vehicles Used to Further and Facilitate Drug Trafficking

       58.      JOHNSON and other members of the JOHNSON DTO have used vehicles

to commit and facilitate their drug trafficking conspiracy. JOHNSON and other members

of the JOHNSON DTO utilize several vehicles to facilitate and promote its drug

trafficking conspiracy by further transporting marijuana for re-distribution, transporting

money for the purchase of marijuana, and traveling to meeting locations in order to

arrange for the transfer of marijuana and currency for the purpose of furthering the

JOHNSON DTO' s drug trafficking activity. The respective roles of the vehicles used to

and intended to be used to further the JOHNSON DTO' s drug trafficking activity is

outlined below in addition to the information included above.

       a. White 2015 Cadillac Escalade, Illinois license plate Q732877

       59.      On March 10, 2019, agents observed JOHNSON enter the white 2015

Cadillac Escalade, displaying Illinois license plate Q732877 and drive away from the

garage of his new residence located at 25 N. Central Avenue, Clayton, Missouri.




                                             38
         2:19-mj-07137-EIL # 1      Page 40 of 52



       60.    On March 18, 2019, the white 2015 Cadillac Escalade, displaying Illinois

license plate Q732877, left JENNIFER FISHER' s residence located at 3808 Eagle Claw in

Springfield, Illinois, driven by JOHNSON's girlfriend, Ivana Booker. Booker drove the

white 2015 Cadillac Escalade, displaying Illinois license plate Q732877 to the Clayton,

Missouri residence she shares with JOHNSON. On the same day and after Booker left,

JOHNSON left JENNIFER FISHER's residence, having been there while the white 2015

Cadillac Escalade, displaying Illinois license plate Q732877 was also there.

       61.    Days following the May 1, 2019, marijuana delivery, intercepted

communications between JOHNSON and the unknown male revealed that JOHNSON

was set to pay the remaining approximately $26,000 owed on May 9, 2019, at the same

location in Chicago that GABRIELLE JOHNSON met up with the unknown female on

April 14, 2019. A physical surveillance operation was conducted at that location in

Chicago and surveillance watched as JOHNSON met with the same unknown female that

GABRIELLE JOHNSON met on April 14, 2019. Electronic surveillance on JOHNSON's

white, 2015 Cadillac Escalade, displaying Illinois plate Q732877, along with precise phone

location data from JOHNSON' s cellular phone, showed JOHNSON in Chicago, Illinois,

on May 9, 2019. On May 9, 2019, agents conducted surveillance of the prearranged

meeting location in Chicago, Illinois. Agents observed the same unknown female

involved in the April 14, 2019, money exchange arrive at the meeting location. Agents

observed JOHNSON arrive in the white Cadillac Escalade. The unknown female entered

the passenger area of white Cadillac Escalade while JOHNSON was still in the driver's

                                           39
         2:19-mj-07137-EIL # 1      Page 41 of 52



seat. Within minutes, the female exited JOHNSON's vehicle and JOHNSON and the

unknown female both left the meeting location.

       62.    Based on my training and familiarity with the JOHNSON DTO, I believe

that JOHNSON used the white Cadillac Escalade on May 9, 2019, to deliver the

outstanding balance of money owed to the marijuana supplier. Based on my training and

experience investigating drug trafficking activity, JOHNSON used the white, 2015

Cadillac Escalade, displaying lllinois plate Q732877, more particularly described in

Attachment A13, to promote and facilitate drug trafficking activities.

       b. Brown 2008 Chevrolet Avalanche, Illinois license plate 2548763B

       63.    On February 10, 2019, at approximately 10:48 p.m., JOHNSON arrived in

the brown 2008 Chevrolet Avalanche at Northwest Mini-Storage Unit F19. JOHNSON

carried a large object from the rear of the 2008 Chevrolet Avalanche into Unit F19.

JOHNSON exits Unit F19 empty handed and walks to the rear of the vehicle. JOHNSON

completed two more trips similar to the first trip. A taller male with JOHNSON carried a

fourth large item, what looked like a large trash bag, and placed the bag inside of Unit

F19. Both JOHNSON and the taller male returned to the rear of the 2008 Chevrolet

Avalanche empty handed. JOHNSON completed two more trips carrying large items

similar to a trash bag from the rear of the 2008 Chevrolet Avalanche into Unit F19. The

taller male completed one more trip. Total items carried into Unit F19 from the rear of the

2008 Chevrolet Avalanche was seven.




                                            40
          2:19-mj-07137-EIL # 1      Page 42 of 52



        64.    On February 16, 2019, JOHNSON drove the 2008 Chevrolet Avalanche to

Unit F19. This time, JOHNSON removed two large boxes from Unit F19 and placed them

into the 2008 Chevrolet Avalanche before driving away. After leaving Unit F19,

JOHNSON traveled to Unit A42, which is registered to DEANDRI BURTON. Once at

Unit A42, JOHNSON removed the two boxes from the 2008 Chevrolet Avalanche and left

them inside Unit A42 before JOHNSON drove away.

        65.    On March 6, 2019, at approximately 12:45 a.m., JOHNSON drove the 2008

Chevrolet Avalanche to Unit F19. JOHNSON removed a large trash bag, another large

item, and a large brown box from Unit F19 and placed them inside the 2008 Chevrolet

Avalanche. JOHNSON then drove away from Unit F19 but arrived at Unit A42 minutes

later. JOHNSON and an unknown individual take items out of the 2008 Chevrolet

Avalanche, including the large brown box, and left them inside Unit A42.

       66.     Based on my training and experience as well as the investigation into the

operation of the JOHNSON DTO, JOHNSON' s late-night conduct and transfer of items

to and from the storage units described above is consistent with JOHNSON' s re-

distribution of drugs to downstream sellers.

       67.     Based on my training and experience investigating drug trafficking activity,

JOHNSON used the brown 2008 Chevrolet Avalanche bearing Illinois license plate

2548763B, more particularly described in Attachment A14, to promote and facilitate drug

h·afficking activities.




                                            41
          2:19-mj-07137-EIL # 1           Page 43 of 52



        c. Dark Blue 2013 Chrysler Town and Country Van, Illinois license plate
           BD45039

        68.    The dark blue 2013 Chrysler Town and County van bearing Illinois license

plate BD45039 is registered to COURTNEY JOHNSON with an address of 3808 Eagle

Claw Drive Springfield, Illinois, which is JENNIFER FISHER' s address.

       69.     On December 14, 2018, JOHNSON drove the dark blue 2013 Chrysler Town

and County van to Northwest Mini-Storage Unit #190. There, JOHNSON carried a large

brown box out of Unit #190 and drove away.

       70.     On December 22, 2018, at approximately 1:19 a.m., JOHNSON drove the

dark blue 2013 Chrysler Town and County van to Northwest Mini-Storage Unit F19.

There, JOHNSON removed a total of eight large brown boxes out of Unit Fl 9 and placed

them into the dark blue 2013 Chrysler Town and County van and drove away. Later, at

approximately 2:34 a.m. on December 22, 2018, JOHNSON drove the dark blue 2013

Chrysler Town and County van to Northwest Mini-Storage Unit #190. There, JOHNSON

removed two large brown boxes from Unit #190 and then drove away.

       71.     During the May 1, 2019, marijuana delivery, the dark blue 2013 Chrysler

Town and County van was at CAMPBELL' s residence and used to transport boxes from

the semi-h·actor trailer to EALEY' s residence as described above.

       72.     Based on my training and experience investigating drug trafficking activity,

JOHNSON used the dark blue 2013 Chrysler Town and County van bearing Illinois

license plate BD45039, more particularly described in Attachment A15, to promote and

facilitate drug trafficking activities.
                                                42
          2:19-mj-07137-EIL # 1     Page 44 of 52



        d. Black 2010 Dodge Challenger, Illinois license plate S162093

        73.   The black 2010 Dodge Challenger bearing Illinois license plate S162093 is

registered to GABRIELLE JOHNSON and her grandmother, KATHRYN KELSHEIMER.

        74.   On April 14, 2019, GABRIELLE JOHNSON drove the black 2010 Dodge

Challenger bearing Illinois license plate S162093 to Chicago to meet with an unknown

female in order to provide $200,000 as payment for the May 1, 2019, marijuana delivery.

        75.   Based on my training and experience investigating drug trafficking activity

and based on GABRIELLE JOHNSON' s April 14, 2019, meeting in Chicago, GABRIELLE

JOHNSON used the black 2010 Dodge Challenger bearing Illinois license plate S162093,

more particularly described in Attachment A16, to promote and facilitate drug trafficking

activities.

        e. Silver 2008 Buick Enclave, Illinois license plate 265476

        76.   Investigators have identified a silver-colored 2008 Buick Enclave SUV that

is frequently operated by MARQUEVIN SMITH. The Buick currently displays Illinois

license plate "265476." The vehicle is registered to GUITTIERREZ S. COLE.

        77.   On October 3, 2018, between approximately 7:14 p.m. and 7:19 p.m.,

JOHNSON drove an SUV with a partial Illinois license plate visible (characters 2, 3, & 4

- "654") up to Unit F19 and went inside. When JOHNSON re-emerged, he carried a large

brown box, which he placed inside the SUV. JOHNSON retrieved a second box and then

a third box and placed them inside the SUV. After he locked the unit, JOHNSON drove

away.


                                            43
           2:19-mj-07137-EIL # 1       Page 45 of 52



         78,      On October 3, 2018, between approximately 7:22 p,m, and 7:25 p,m,,

JOHNSON returned to Unit F19 driving the same SUV, Once parked in front of the unit,

JOHNSON opened the hatch of the SUV, When JOHNSON opened the hatch to the SUV,

all three boxes JOHNSON placed inside previously were missing, JOHNSON then

loaded into the SUV three more large brown boxes and two large black trash bags

retrieved from within Unit Fl9, JOHNSON closed and locked unit F19 and drove away

again,

         79,      Based on my training and experience investigating drug trafficking activity

and on the use of the silver 2008 Buick Enclave bearing Illinois license plate 265476, the

silver 2008 Buick Enclave bearing Illinois license plate 265476, more particularly

described in Attachment A20, was used to promote and facilitate drug trafficking

activities,

                                        CONCLUSION

         80,      Based on the foregoing facts and circumstances, there is probable cause to

believe that the JOHNSON DTO has committed drug h·afficking violations pursuant to

the provisions of Title 21, United States Code, Sections 841(a)(l) and 846, and that upon

conviction certain property, including:

         a. White 2015 Cadillac Escalade, Illinois license plate Q732877, as more

               particularly described in Attachment A13;

         b. Brown 2008 Chevrolet Avalanche, Illinois license plate 2548763B, as more

               particularly described in Attachment A14;


                                               44
         2:19-mj-07137-EIL # 1       Page 46 of 52



       c. Dark Blue 2013 Chrysler Town and Country Van, Illinois license plate

             BD45039, as more particularly described in Attachment Al5;

       d. Black 2010 Dodge Challenger, Illinois license plate S162093, as more

             particularly described in Attachment A16; and

       e. Silver 2008 Buick Enclave, Illinois license plate 265476, as more particularly

             described in Attachment A20;

as set forth above were used or intended to be used to commit or facilitate the commission

of violations of the Controlled Substance Act, and are therefore subject to criminal

forfeiture to the United States pursuant to pursuant to 21 U.S.C. § 853, and civil forfeiture

pursuant to 21 U.S.C. § 881.

       81.      WHERFORE, it is respectfully requested that a seizure warrant be issued

authorizing any officer or employee of the United States to seize the following:

       a. White 2015 Cadillac Escalade, Illinois license plate Q732877, as more

             particularly described in Attachment A13;

       b. Brown 2008 Chevrolet Avalanche, Illinois license plate 2548763B, as more

             particularly described in Attachment A14;

      c. Dark Blue 2013 Chrysler Town and Country Van, Illinois license plate

             BD45039, as more particularly described in Attachment A15;

      d. Black 2010 Dodge Challenger, Illinois license plate S162093, as more

             particularly described in Attachment A16;




                                             45
          2:19-mj-07137-EIL # 1        Page 47 of 52



       e. Silver 2008 Buick Enclave, Illinois license plate 265476, as more particularly

             described in Attachment A20.

       82.       Further, pursuant to 21 U.S.C. § 853(f), a preliminary order under 21 U.S.C.

§ 853(e) may not be sufficient to assure the availability of the property for forfeiture due

to the fact that JOHNSON and other members of the JOHNSON DTO regularly associate

with owners of a Decatur auto shop as recently as April and May 2019 and have sold at

least one vehicle to associates of the JOHNSON DTO over the course of this investigation.

Based on their experience investigating the JOHNSON DTO, agents believe that

JOHNSON and other members of the JOHNSON DTO have the capability and inclination

to transfer ownership of vehicles in a way that would frustrate any order issued pursuant

to 21 U.S.C. § 853(e).

                                                   Respectfully submitted,
                                                    s/Mark Hill
                                                .
                                                M
                                                Special Agent
                                                Federal Bureau of Investigation

                              efore me on July 3, 2019
 s/Eric I Long




                                              46
2:19-mj-07137-EIL # 1   Page 48 of 52



                      ATTACHMENT A13
                 Property (Vehicle) to be Seized
   White 2015 Cadillac Escalade, Illinois license plate Q732877.
2:19-mj-07137-EIL # 1   Page 49 of 52



                     ATTACHMENT A14
                Property (Vehicle) to be Seized
 Brown 2008 Chevrolet Avalanche, Illinois license plate 2548763B.
     2:19-mj-07137-EIL # 1    Page 50 of 52



                            ATTACHMENT AlS
                        Property (Vehicle) to be Seized
Dark Blue 2013 Chrysler Town and Country Van, Illinois license plate BD45039.
2:19-mj-07137-EIL # 1   Page 51 of 52



                     ATTACHMENT A16
                 Property (Vehicle) to be Seized
   Black 2010 Dodge Challenger, Illinois license plate S162093.
2:19-mj-07137-EIL # 1    Page 52 of 52



                       ATTACHMENT A20
                  Property (Vehicle) to be Searched
      Silver 2008 Buick Enclave, Illinois license plate 265476.
